Citation Nr: 1449760	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-100 46	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1.  Entitlement to service connection for a stomach condition.

2.  Entitlement to service connection for an eye condition, to include esotropia.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Risberg, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was first before the Board in February 2014.  The case was remanded to the RO via the Appeals Management Center (AMC) in Washington, DC for further development.  The development directed in the February 2013 remand has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an October 2014 statement, the Veteran indicated his desire to withdraw his appeal seeking entitlement to service connection for a stomach condition.  The Board received such request prior to the promulgation of a decision.

2.  In an October 2014 statement, the Veteran indicated his desire to withdraw his appeal seeking entitlement to service connection for an eye condition, to include esotropia.  The Board received such request prior to the promulgation of a decision. 



CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for a stomach condition have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for an eye condition, to include esotropia, have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In October 2014, the Veteran submitted a statement asking to withdraw all remaining issues associated with his appeal.  The October 2014 statement has been accepted as the Veteran's withdrawal of the Substantive Appeal as to the issues of entitlement to service connection for a stomach condition and an eye condition, to include esotropia.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn the appeal of the issues of entitlement to service connection for a stomach condition and an eye condition, to include esotropia, and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  As such, the Board does not have jurisdiction to review the appeal of the issues of entitlement to service connection for a stomach condition and an eye condition, to include esotropia, and the issues are dismissed.


ORDER

The appeal concerning the issue of entitlement to service connection for a stomach condition is dismissed.

The appeal concerning the issue of entitlement to service connection for an eye condition, to include esotropia, is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeal


